Case 1:20-cr-10263-PBS Document 62-4 Filed 06/29/21 Page 1 of 2



      Beg. Bates        End Bates


      USA_BH_0035351    USA_BH_0035351
      USA_BH_0035421    USA_BH_0035421
      USA_BH_0035422    USA_BH_0035426
      USA_BH_0035564    USA_BH_0035566
      USA_BH_0035840    USA_BH_0035848

      USA_BH_0045509    USA_BH_0045515
              Case 1:20-cr-10263-PBS Document 62-4 Filed 06/29/21 Page 2 of 2



Request


Reports concerning origin/authenticity of this document
Native copy of email and image
Native copy of images
Photos of packages and copy of thumb drive
Reports concerning origin/authenticity
Results of search of Victims' server; images/extractions of
Cooke and Wymer phones
